IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48493

 In the Matter of: Jane Doe II, A Child             )
 Under Eighteen (18) Years of Age.                  )
 JOHN DOE I and JANE DOE I,                         )
                                                    )   Filed: April 6, 2021
        Petitioners-Respondents,                    )
                                                    )   Melanie Gagnepain, Clerk
 v.                                                 )
                                                    )   THIS IS AN UNPUBLISHED
 JOHN DOE (2020-50),                                )   OPINION AND SHALL NOT
                                                    )   BE CITED AS AUTHORITY
        Respondent-Appellant.                       )
                                                    )

       Appeal from the Magistrate Division of the District Court of the Third Judicial
       District, State of Idaho, Canyon County. Hon. Courtnie R. Tucker, Magistrate.

       Judgment terminating parental rights, affirmed.

       Aaron J. Bazzoli, Canyon County Public Defender; Brigette L. Borup, Deputy
       Public Defender, Caldwell, for appellant.

       Law Office of Jeffrey T. Sheehan; Jeffrey T. Sheehan, Boise, for respondents.
                 ________________________________________________

GRATTON, Judge
       John Doe (Doe) appeals from the magistrate court’s judgment terminating Doe’s parental
rights to his minor child. Doe argues that the magistrate court erred by concluding that: (1) Doe
abandoned his child; and (2) termination is in the child’s best interests. For the reasons set forth
below, we affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       This case arose in February 2019 when John Doe I and Jane Doe I (respondents) filed a
petition for termination of parental rights and adoption of two minor children, R.B. and T.C. The
children are half-siblings and share the same biological mother (Mother). John Doe is the
biological father of T.C. The parental rights of T.C. are the subject of this appeal. Prior to the
termination proceedings, Doe and Mother ended their three-year relationship. Mother was unable

                                                    1
to appropriately care for the children and needed time to get her life on track. Consequently,
Mother asked the maternal grandparents to take care of the children until she was in a better
position to do so. The maternal grandparents agreed to care for the children, but requested that
both parents sign over parental power of attorney so that the maternal grandparents could make
decisions on behalf of the children. Doe and Mother agreed and the parties met at Mother’s
residence and signed a parental power of attorney to the maternal grandparents. Later, the maternal
grandparents (Guardians) sought and obtained legal guardianship over the children.
       While the Guardians were caring for the children, the parents had little to no contact with
the children. After caring for the children for some time, the Guardians found adoptive parents for
the children. After several visits with the respondents, the children began living full time with the
respondents. The respondents filed a petition to terminate parental rights to the two minor children
and for adoption. Thereafter, Doe filed a petition to terminate the guardianship. The termination
and guardianship actions were consolidated. The respondents’ petition to terminate parental rights
to the minor children proceeded to trial. Ultimately, the magistrate court entered a judgment
terminating Mother’s parental rights to both children. In addition, the magistrate court terminated
Doe’s parental rights to T.C., concluding that Doe had abandoned T.C. and it is in T.C.’s best
interests to terminate Doe’s parental rights. Doe timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341,
343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible, family
life should be strengthened and preserved. Idaho Code § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence. Id. Because a fundamental
liberty interest is at stake, the United States Supreme Court has determined that a court may
terminate a parent-child relationship only if that decision is supported by clear and convincing



                                                 2
evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In re Doe, 146
Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at 652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. In re Doe, 143 Idaho
343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood to be
evidence indicating that the thing to be proved is highly probable or reasonably certain. In re Doe,
143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate court’s decision must be
supported by objectively supportable grounds. In re Doe, 143 Idaho at 346, 144 P.3d at 600.
       Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interests and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the child
and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for a
prolonged period that will be injurious to the health, morals, or well-being of the child; or (e) the
parent is incarcerated and will remain incarcerated for a substantial period of time. Each statutory
ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at 1117.
                                                III.
                                           ANALYSIS
       Doe argues that the magistrate court erred by terminating Doe’s parental rights.
Specifically, Doe contends that there was not substantial and competent evidence to support a
finding that Doe willfully abandoned T.C. or that termination is in T.C.’s best interests. We will
examine each of Doe’s contentions in turn below.
A.     Abandonment
       The magistrate court terminated Doe’s parental rights on the ground of abandonment, I.C.
§ 16-2005(1)(a). Pursuant to I.C. § 16-2002(5), abandonment occurs when the parent has willfully
failed to maintain a normal parental relationship including, but not limited to, reasonable support

                                                 3
or regular personal contact. The word “or” is a disjunctive particle used to express an alternative
and, thus, the willful failure to maintain a normal parental relationship can be based upon either
the failure to pay reasonable support, or the failure to have regular personal contact, or some other
failure. Doe I v. Doe II, 148 Idaho 713, 715, 228 P.3d 980, 982 (2010).
       When a parent fails to maintain a normal parental relationship without just cause for a
period of one year, prima facie evidence of abandonment exists. I.C. § 16-2002(5). There is no
universal standard for what constitutes a normal parental relationship, and whether such a
relationship exists depends on the facts and circumstances of each case. Doe v. Doe, 150 Idaho
46, 50, 244 P.3d 190, 194 (2010). The petitioner bears the burden of persuasion to demonstrate
that the parent lacks a normal parental relationship with the child and that there is no just cause for
the failure to maintain such a relationship. Id. If the petitioner is able to meet this burden, the
parent then has the burden of production to present evidence of just cause. Id. If the magistrate
court finds that just cause has not been established, the petitioning party has met its burden of
persuasion. Id.
       Here, the magistrate court concluded that Doe abandoned T.C. by willfully failing to
maintain a normal parental relationship with the child. The court concluded that Doe did so by
failing to provide T.C. with (1) reasonable support, and (2) regular personal contact.
       On appeal, Doe argues that the magistrate court erred by concluding that Doe willfully
abandoned T.C. Doe argues that he did not willfully abandon the child because he made efforts to
contact the child but the Guardians denied him access to the child. In making his argument, Doe
contends that the magistrate court erred by failing to consider Doe’s various motions for visitation
and a motion for mediation. Doe argues that, had the court granted his visitation, he would have
been able to be “reintegrated into the child’s life for a full year before the Termination trial.” The
respondents argue that the magistrate court’s decision to terminate Doe’s parental rights, based
upon a finding of abandonment, is supported by substantial and competent evidence in the record.
Specifically, the respondents contend that the magistrate’s termination finding based on Doe’s
willful failure to financially support T.C. should be affirmed because Doe does not challenge the
magistrate court’s determination on appeal. In addition, the respondents argue that the magistrate
court’s conclusion that Doe willfully failed to maintain personal contact with the child is supported
by the record. Finally, the respondents argue that the court did not err by failing to rule on Doe’s
motions because the record makes clear that Doe failed to pursue the motions.

                                                  4
         We conclude that substantial and competent evidence supports the magistrate court’s
finding of abandonment based on Doe’s willful failure to provide reasonable support and maintain
regular personal contact with T.C. Each of these findings are independent bases for termination.
The Idaho Supreme Court affirmed this notion when it recently explained that pursuant to “Idaho
Code section 16-2002(5), abandonment may occur in situations where a parent willfully fails to
provide ‘reasonable support or regular personal contact’ with his child. As the disjunctive ‘or’
indicates, ‘a finding that a parent has failed to provide reasonable support without just cause, by
itself, establishes abandonment.’” Matter of Doe II, 165 Idaho 199, 203, 443 P.3d 213, 217 (2019).
The magistrate court did not err by terminating Doe’s parental rights on either basis.
         First, as the respondents argue, Doe does not challenge the magistrate court’s finding of
abandonment on the basis that he willfully failed to provide reasonable support to T.C. Although,
as a procedural matter, we must affirm the magistrate court’s finding of abandonment on this
unchallenged basis, we find it important to note that Doe conceded below that he willfully failed
to provide T.C. with reasonable financial support. During the trial, Doe testified “that he purposely
did not pay any support to [Guardians] for [T.C.]’s care to prevent any financial contribution to
[the Guardian’s] legal action against him.” In addition, the magistrate court found that “[Doe] has
the ability to be employed and earn a living to financially meet [T.C.]’s needs.” Thus, the
magistrate court did not err in concluding that Doe abandoned T.C. by willfully failing to provide
reasonable support. Accordingly, we affirm the magistrate court’s finding on this unchallenged
basis.
         Second, substantial and competent evidence supports the magistrate court’s finding that
Doe abandoned T.C. by willfully failing to maintain regular contact with the child. The magistrate
court found that Doe voluntarily and informally relinquished custody of his child to the Guardians.
Doe never revoked his grant of authority to the Guardians. While the child was in the care of the
Guardians, and later the respondents, Doe neither contacted the child nor asked the maternal
grandmother for regular contact with the child. Doe did not propose or discuss any plan to return
the child to his custody. Doe lived in the same geographical area as the Guardians, knew of their
whereabouts at all times, and had their phone number. In addition, Doe had other avenues to
contact the maternal grandmother in order to maintain a relationship with T.C., including through
Doe’s mother, Doe’s sister, and Doe’s grandparents. Nonetheless, Doe did not contact the child
or provide food, clothing, shelter, letters, or gifts to T.C. On appeal, Doe does not challenge these

                                                 5
factual findings. Rather, Doe contends that he was prevented from having a relationship with the
child by the Guardians, specifically the maternal grandmother. Doe made this same argument to
the magistrate court. The magistrate court disagreed with Doe and found that his testimony
alleging that he made efforts to contact the child was not credible:
               The court does not find a just cause for [Doe’s] absence from his child.
       [Doe] argues that he was prevented from having a relationship with [T.C.] by
       [maternal grandmother]’s actions. Doe claims that his calls went unanswered, he
       could not find [maternal grandmother] on Facebook and went to her home multiple
       times only to find no one home. [Doe’s] credibility suffered during the trial.
       [Doe’s] testimony was inconsistent and lacking of details that would lend
       credibility to his position. [Doe] maintained that Facebook was his only source of
       communication with [maternal grandmother], yet he claims his calls went
       unanswered. The court also does not find it credible that [Doe] appeared “multiple
       times” at [maternal grandmother’s] residence only to find no one home. It is telling
       that [Doe’s fiancé], someone who is very close to the situation and who lived with
       [Doe] for an entire year, only learned of where [maternal grandmother] lived when
       she went with [Doe] to confront [maternal grandmother] in December, 2018.
The magistrate court recognized that the maternal grandmother was one month late in responding
to one of Doe’s text messages and eventually blocked Doe on Facebook. Nonetheless, the
magistrate court continued by stating:
       The fact of the matter is that [Doe] did not engage in any significant communication
       with [the Guardians] regarding his intentions and plan to maintain a normal parent-
       child relationship with [T.C.]. The court finds it more credible that, had [Doe]
       engaged in meaningful communications with [maternal grandmother], [T.C.] could
       have been back in his care under appropriate circumstances given that [maternal
       grandmother] was clearly unwilling to care for the children long-term and placed
       the girls so quickly with another family after the guardianship was entered. Despite
       [Doe’s] statements that he did what he could to maintain a relationship with [T.C.],
       he never revoked the parental power of attorney.                 In short, [maternal
       grandmother’s] actions do not constitute just cause to explain [Doe’s] absence from
       [T.C.]’s life. [Doe] had the ability to maintain a normal parental relationship with
       [T.C.] and he chose not to do so.
       The magistrate court is in the best position to weigh the credibility of witnesses at trial.
See Curtis v. M.H. King Co., 142 Idaho 383, 387, 128 P.3d 920, 924 (2005) (“Determination of
the credibility of a witness is a matter best left to the trier of fact. The trier of fact, who has the
opportunity to observe the witnesses and form judgments from their demeanor, is uniquely
positioned to determine their credibility.”). The court found that Doe’s allegations that he made
efforts to contact the child were not credible. Thus, we will not second-guess the magistrate court’s
determination on appeal.

                                                  6
        In addition, and contrary to Doe’s contention, the magistrate court did address and
implicitly denied Doe’s motions for visitation. The motions were discussed at multiple hearings,
and in each instance the magistrate court expressed its hesitation in granting visitation to Doe given
the complexities of the guardianship, termination, and adoption actions. On numerous occasions
the court asked Doe to present additional evidence to persuade the court otherwise and to explain
the reasons for his lack of contact with T.C., but Doe was unprepared to do so. Thus, the court
implicitly denied Doe’s motion and Doe acquiesced in the court’s procedure.1 Moreover, Doe’s
lack of visitation during the termination proceedings did not form the basis of the court’s
abandonment finding. Rather, as set forth above, the magistrate court terminated Doe’s parental
rights because Doe willfully failed to: (1) provide reasonable support; and (2) maintain regular
personal contact with the child by being complicit with someone else caring for T.C. prior to the
termination proceedings. Accordingly, we conclude that the magistrate court did not err by finding
that Doe abandoned his child.
B.      Best Interests of the Child
        Doe argues that termination of his parental rights is not in the child’s best interests. The
respondents contend that substantial and competent evidence supports the magistrate court’s
finding that termination is in the child’s best interests.
        Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective custody,
the improvement of the child while in foster care, the parent’s efforts to improve his or her
situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198, 358



1
         John Doe does not point this Court to the portion of the record containing the motions for
visitation or the motion for mediation. Although the record and transcript indicate that motions
for visitation were filed, this Court was unable to locate a motion for visitation or any reference to
a motion for mediation. It is the responsibility of the appellant to provide a sufficient record to
substantiate his or her claims on appeal. Powell v. Sellers, 130 Idaho 122, 127, 937 P.2d 434, 439
(Ct. App. 1997). In the absence of an adequate record on appeal to support the appellant’s claims,
we will not presume error. Id.
                                                   7
P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it
is in the best interests of the child to terminate parental rights must still be made upon objective
grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
        Doe’s child has not received the stability at home that she deserves, but is making dramatic
improvements while in the respondents’ care. Doe has not had a parental relationship with T.C.
for over two years. While in Doe’s care, T.C. was not provided with a stable home environment.
During Doe’s and Mother’s three-year relationship prior to termination, the couple never secured
long-term housing for their family. The couple often lived in their vehicle, at a motel, at a homeless
shelter, or stayed with friends and family. The magistrate court found that T.C. was neglected
while in Doe’s care and T.C. “was impacted by the neglect and exhibited behaviors and
developmental delay.” The maternal grandmother testified that when the children would come to
visit, they smelled horribly of urine and cigarette smoke and did not have appropriate clothing.
The magistrate court found that “[w]hen the girls transitioned to [maternal grandmother]’s home,
they were undisciplined, neglected, and unaccustomed to any type of routine or structure.”
        However, both of the children are thriving at the respondents’ residence and would remain
together if respondents are able to adopt. The magistrate court found that the children “are
developmentally on track, up to date medically, and happy” in the respondents’ care. The
respondents have provided the children with a stable home, routine, structure, and their own beds.
The children have forged a bond with the respondents and their infant son. Both children express
a desire to live with respondents, and the respondents are committed to meeting the children’s
needs. Doe was unable to adequately provide for T.C. and T.C. is making dramatic improvements
in the respondents’ care. Accordingly, we conclude that termination of Doe’s parental rights is in
T.C.’s best interests.
                                                 IV.
                                          CONCLUSION
        There is substantial and competent evidence to support the magistrate court’s finding that
Doe abandoned the child. Additionally, it is in the best interests of the child to terminate Doe’s
parental rights. Therefore, the judgment terminating Doe’s parental rights is affirmed.
        Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                  8